Citation Nr: 0923038	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to compensation under 
38 U.S.C. § 1151 for erectile dysfunction due to radiation 
therapy for prostate cancer.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1954.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The record reflects that the Veteran requested a Travel Board 
hearing before a member of the Board at the RO in his 
substantive appeal filed in February 2008.  However, the 
Veteran later withdrew his request in subsequent 
correspondence dated February 25, 2008.  Thus, the Veteran's 
request for a Travel Board hearing is deemed withdrawn.  See 
38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.	In its November 2005 rating decision, the RO denied the 
Veteran's claim because the record indicates that the 
Veteran received an explanation of his disease, the 
rationale of radiation therapy, and was informed about the 
technique of treatment, expectations, complications, side 
effects, and that erectile dysfunction was a well known 
complication of the radiation therapy the Veteran 
underwent.  Since the Veteran did not file a timely 
substantive appeal, this decision became final.

2.	Evidence received subsequent to the November 2005 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.

3.   The competent medical evidence of record does not show 
that the Veteran's erectile dysfunction due to radiation 
therapy for prostate cancer was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care or due to an event not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.	The November 2005 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  

2.	New and material evidence has been submitted, and the 
claim of entitlement to compensation under 38 U.S.C. § 
1151 for erectile dysfunction due to radiation therapy for 
prostate cancer is reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1103 (2008). 

3.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
erectile dysfunction due to radiation therapy for prostate 
cancer are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In December 2006 correspondence, the RO advised the Veteran 
of what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of evidence that the Veteran should submit in support 
of his claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim. The December 2006 VCAA notice 
letter also addressed the elements of degree of disability 
and effective date.  Here, the Veteran's claim is one for 
compensation under 38 U.S.C. § 1151 and not one for service 
connection  under 38 U.S.C. § 1131 so VCAA duty to notify has 
not been satisfied.

However, in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because a 
reasonable person could be expected to understand what was 
needed to substantiate the Veteran's claim.  The Board notes 
that when the Veteran brought his original claim for 
compensation, he received a VCAA notice letter that laid out 
the elements he needed to prove, the types of evidence he 
should submit, and the VA's duty to assist.  The Board 
further notes that the Veteran was provided with a copy of 
the January 2007 rating decision, the January 2008 Statement 
of the Case (SOC), and the April 2009 Supplemental Statement 
of the Case (SSOC), which included a discussion of the facts 
of the claim, notification of the basis of the decision, 
including the relevant elements of a claim for compensation, 
and a summary of the evidence considered to reach the 
decision.  Thus, the Board finds that the faulty VCAA notice 
did not affect the essential fairness of the adjudication.     

In regard to additional notice requirements relevant to the 
Veteran's request to reopen his claim, the Board notes that 
the RO explained in the December 2006 VCAA notice that the 
Veteran's claim was previously denied, he was notified of the 
decision, and the decision had become final.  The RO also 
explained that VA needed new and material evidence in order 
to reopen the Veteran's claim.  The RO defined new and 
material evidence as evidence submitted to VA for the first 
time that pertained to the reason the claim was previously 
denied and raised a reasonable possibility of substantiating 
the claim.  The RO further explained that the Veteran's claim 
was previously denied because erectile dysfunction is a known 
complication of the radiation therapy he underwent and the 
side effects of the treatment were explained to him before 
the procedure.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).      

Therefore, the Board concludes that there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination and 
medical opinion in February 2008, obtained the Veteran's 
private medical records, and associated the Veteran's VA 
treatment records (STRs) with the claim file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
compensation for erectile dysfunction due to radiation 
therapy for prostate cancer.  By way of background, the RO 
originally denied the Veteran compensation in a November 2005 
rating decision, finding that the Veteran received an 
explanation of his disease, the rationale of radiation 
therapy, and was informed about the technique of treatment, 
expectations, complications, side effects, and that erectile 
dysfunction was a well known complication of the radiation 
therapy the Veteran underwent.  Since the Veteran did not 
file a timely appeal, that decision became final.

In December 2006, the RO treated the Veteran's untimely 
appeal as a request to reopen his claim.  He attached a 
medical report from a private urology consult in October 2006 
to his request to reopen.  The Boards finds that the Veteran 
intended this to constitute new and material evidence 
sufficient to reopen the claim.
In its January 2008 SOC, the RO seemed to issue a finding 
that there was new and material evidence sufficient to reopen 
the Veteran's claim.  In the first paragraph of their reasons 
and bases, the Decision Review Officer wrote "You reopened 
your claim and we received additional medical evidence; we 
considered this evidence to determine whether we could grant 
the benefit on appeal."   However, upon reopening the claim, 
the RO continued to deny the Veteran compensation because the 
new medical evidence did not conclude that his erectile 
dysfunction was the result of the VA Medical Center's 
negligence in administering care.  The Veteran filed his 
appeal in February 2008, followed by the RO's SSOC in April 
2009.  

The Board observes that the January 2008 SOC determined that 
new and material evidence had been received in order to 
reopen the Veteran's claim for compensation for erectile 
dysfunction due to radiation therapy for prostate cancer and 
denied compensation on the merits.  However, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits, see 38 U.S.C.A. §§ 7104(b), 5108 
(West 2002); see also Barnett v. Brown, 8 Vet. App. 1 (1995).  
As such, the issue has been characterized as shown on the 
first page of this decision.

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to compensation for 
erectile dysfunction due to radiation therapy for prostate 
cancer.  This claim is based upon the same factual basis as 
the Veteran's previous claim, which was denied in the 
November 2005 rating decision that became final.  Thus, it is 
appropriate for the Board to consider the claim as a request 
to reopen the previously denied claim.  Boggs v. Peake, 520 
F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  

If evidence is new, but not material, the inquiry ends, and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its November 2005 rating decision, 
denied compensation for erectile dysfunction due to radiation 
therapy for prostate cancer because the record indicates that 
the Veteran received an explanation of his disease, the 
rationale of radiation therapy, and was informed about the 
technique of treatment, expectations, complications, side 
effects, and that erectile dysfunction was a well known 
complication of the radiation therapy the Veteran underwent..  
Since the Veteran did not file a timely appeal, the decision 
became final.  The evidence of record at the time of the 
November 2005 rating decision included the VCAA notice letter 
dated July 12, 2005; the Veteran's private medical records; 
and the Veteran's STRs.  Since the November 2005 rating 
decision, the Veteran submitted a private medical report from 
a urology consult in October 2006 that describes his symptoms 
and history.  He also underwent a VA compensation and pension 
examination, and the RO associated VA treatment records from 
October 2007 to January 2008 and a note from January 2001 
with the claims file.  The Board finds that the Veteran bases 
his request to reopen on this new evidence.  

The Board notes that the private medical report describing 
the Veteran's history and disinterest in future treatment was 
unavailable at the time of the RO's original November 2005 
decision and could reasonably relate to an unestablished fact 
necessary to substantiate the claim.  Therefore, the Board 
agrees with the RO that this evidence is both new and 
material in that it has not been submitted before and raises 
a reasonable possibility of substantiating the claim.  Thus, 
the claim is reopened, and as no further notification or 
assistance is needed, the Board will decide the Veteran's 
claim on the merits.

Compensation for Erectile Dysfunction

The Veteran contends that he incurred erectile dysfunction 
after undergoing radiation therapy for prostate cancer at a 
VA Medical Center.  After the radiation therapy, he took 
Viagra and then Papaverine injections.  The Papaverine 
injections caused plaque to build up in his penis and 
subsequently resulted in a curvature of his penis.  The 
evidence shows that the Veteran was treated for radiation 
therapy in 2000, immediately developed erectile dysfunction, 
and noticed a curvature of his penis in 2004.  The Veteran 
contends that he was never informed that plaque build up 
could cause erectile dysfunction.

When a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2008).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2008).  To establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
causation.  38 C.F.R. § 3.361(c)(1) (2008).  Hospital care or 
medical or surgical treatment cannot cause the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2008).

In this case, there is only one competent medical opinion of 
record concerning whether the VA exercised the degree of care 
that would be expected of a reasonable health care provider 
and whether the Veteran gave his informed consent.  In a 
February 2008 compensation and pension examination report, a 
VA examiner acknowledges that the Veteran's erectile 
dysfunction began following x-ray therapy for his prostate 
cancer.  He also noted that the claim file indicates that the 
Veteran was advised of all risks of radiation therapy, 
including erectile dysfunction.  Also, in 2001, the Veteran's 
urology treatment provider described the risks of radiation, 
including erectile dysfunction, at a urology consultation.  
The examiner further noted that the urology treatment 
provider and the Central Arkansas Radiation Therapy Institute 
"made full disclosures known to the Veteran regarding risks 
of ED as well as risks of plague [sic] formation the veteran 
did subsequently develop.  He had full understanding of these 
risks."  Based on these findings, the examiner opined that 
there is "no evidence of negligence, bad judgment, 
carelessness, or lack of proper skills demonstrated by the 
treating providers as the standard of care was met and that 
the veteran was advised of all risks . . . ."  As the 
examiner based his opinion on a review of the record and 
examination and his interview with the Veteran, the Board 
affords this opinion great probative value.  

Thus, although the Veteran has an additional disability, 
erectile dysfunction, that appears to be related to the 
radiation therapy he underwent for prostate cancer, there is 
no evidence that the VA physicians acted outside the standard 
of care.  The evidence of record does not show that the VA 
physician acted with carelessness, negligence, lack of proper 
skill, or error in judgment when the Veteran was provided 
with hospital care, medical, or surgical treatment.  Based on 
a review of the medical evidence of record, the Board finds 
that VA exercised the degree of care that would be expected 
of a reasonable health care provider in providing the 
surgical and follow up treatment to the Veteran for his 
erectile dysfunction and prostate cancer. 

Additionally, the evidence of record shows that the Veteran 
consented to the treatment.  Documents dated January 2001 and 
October 2000 show that the Veteran was fully informed about 
the side effects of radiation therapy, including erectile 
dysfunction and plaque build-up.  Most telling, the October 
2000 document described a "very thorough explanation of his 
disease, a discussion of the rationale of radiation therapy, 
the technique of treatment, expectations, and side effects.  
Emphasis was placed on . . . his ability to have an 
erection."  This explanation and discussion occurred prior 
to the Veteran's initial treatment.  The documents also show 
that the Veteran was informed of the treatment and procedures 
for his erectile dysfunction and prostate cancer.   The 
Veteran was specifically informed of the risk of erectile 
dysfunction following radiation therapy.  As such, the Board 
finds that the VA did not act without the Veteran's informed 
consent and that the complication, as well as the risk, of 
erectile dysfunction was reasonably foreseeable.

As there is no objective medical evidence showing fault on 
the part of the VA, the preponderance of the evidence is 
against this claim and the benefit-of-the-doubt rule does not 
apply.  The Veteran's claim for compensation under 38 
U.S.C.A. § 1151 for erectile dysfunction due to radiation 
therapy for prostate cancer must be denied. See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 


ORDER

Compensation under 38 U.S.C. § 1151 for erectile dysfunction 
due to radiation therapy for prostate cancer is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


